Case 17-20236        Doc 107      Filed 11/19/18 Entered 11/19/18 12:16:26              Desc       Page
                                               1 of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 20236
         Dora M Parks

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/06/2017, and was converted to chapter 13 on 10/26/2017.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 08/29/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-20236           Doc 107       Filed 11/19/18 Entered 11/19/18 12:16:26                    Desc       Page
                                                   2 of 3



Receipts:

         Total paid by or on behalf of the debtor                  $4,655.00
         Less amount refunded to debtor                            $4,445.49

NET RECEIPTS:                                                                                           $209.51


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                       $0.00
    Court Costs                                                                 $0.00
    Trustee Expenses & Compensation                                           $209.51
    Other                                                                       $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                       $209.51

Attorney fees paid and disclosed by debtor:                         $0.00


Scheduled Creditors:
Creditor                                           Claim         Claim          Claim        Principal      Int.
Name                                     Class   Scheduled      Asserted       Allowed         Paid         Paid
American Honda Finance Corporation   Secured       15,264.00     13,308.39      13,308.39            0.00       0.00
Amex                                 Unsecured      5,000.00            NA             NA            0.00       0.00
Chase Card                           Unsecured      1,829.00            NA             NA            0.00       0.00
Gyorgy Salanki                       Unsecured     64,665.53            NA             NA            0.00       0.00
Nelnet Lns                           Unsecured      5,060.00            NA             NA            0.00       0.00
Steven R Radtke                      Priority            0.00      3,275.00       3,275.00           0.00       0.00
Wells Fargo Bank                     Secured      222,019.00    175,430.95     175,430.95            0.00       0.00
Wells Fargo Bank                     Secured        1,961.99       1,961.99       1,961.99           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-20236        Doc 107       Filed 11/19/18 Entered 11/19/18 12:16:26                Desc      Page
                                                3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $175,430.95               $0.00             $0.00
       Mortgage Arrearage                                 $1,961.99               $0.00             $0.00
       Debt Secured by Vehicle                           $13,308.39               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                         $190,701.33               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $3,275.00               $0.00             $0.00
 TOTAL PRIORITY:                                          $3,275.00               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00              $0.00             $0.00


Disbursements:

         Expenses of Administration                               $209.51
         Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                          $209.51


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/19/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
